JOHN J. McMANUS Town Attorney, Goshen
We acknowledge receipt of your letter inquiring whether the office of Town Building and Zoning Inspector is vacant because of a failure of that officer to take and file the Constitutional oath of office. You mention in your letter an opinion which you had rendered on the subject but you did not enclose a copy of the opinion with your letter.
It appears from your letter that the Town Building and Zoning Inspector was appointed in 1975 and has never filed the oath of office
Under the provisions of Public Officers Law § 30, subdivision 1, paragraph (h) a public office becomes vacant if the public officer fails to take and file his Constitutional oath of office within the time required by statute. The position of Town Building and Zoning Inspector is a town office (Haller v Carlson, 42 A.D.2d 829 [1973]).
In our opinion, the office of Town Building and Zoning Inspector is vacant in your town because of the failure of the officer to take and file the oath of office. (Boisvert v County of Ontario, et al.,89 Misc.2d 183, unanimously affirmed on the opinion below, 57 A.D.2d 1051
[1977]). See, also, to the same effect, 1975 Atty Gen [Inf Opn] 247; 1976 Atty Gen [Inf opn] 336. As to the validity of the acts of the Town Building and Zoning Inspector, I refer you to an informal opinion of this office dated August 8, 1977, addressed to John M. Sheridan, Esq. and Frederick M. Hunt, Esq. and to the 1973 opinion of this office cited therein in relation to the acts of a de facto officer.
Copies of the Attorney General's opinions above referred to are enclosed for your convenience.